DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Pages 59-61 appear to be out of order.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“270” in Fig. 9.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Claims 10, 24-43, and 58-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 25, 2022.
Applicant's election with traverse of Species 1 in the reply filed on May 25, 2022 is acknowledged.  The traversal is on the ground(s) that the independent and distinct species are sufficiently related to not present a serious search burden.  This is not found persuasive because the species subject to the restriction requirement are directed to circumferentially positioned magnets where the magnets have mutually exclusive directions of easy magnetization.

    PNG
    media_image1.png
    379
    621
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    373
    615
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    413
    600
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    365
    606
    media_image4.png
    Greyscale

	There is no CPC code specifically aimed at magnetization arrangements such as those in the claimed invention, therefore the most relevant prior art could fall into several different and large CPC categories. Just some possible examples are H02K1/2792 (outer rotors with Halbach arrays), H02K1/2786 (inner rotors with Halbach arrays), H02K1/2795 (circumferentially placed magnets), H02K1/02 (characterized by magnetic material), H02K11/33 (power electronics) and H02K1/278 (surface mounted magnet rotors). Since the most relevant prior art could fall into such a broad range of CPC codes, the keywords used to narrow this search are particularly important. 
	Although the different species would likely be categorized in the same CPC codes, the different species would require different keywords for a proper search. For example, in this case the elected species 1 as seen in Fig. 68 required keywords such as “diagonal” or “skewed” to describe the magnetization. These keywords would not apply to the other species. This is true of the other species as species 2 would require keywords such as “arced” or “arcing” along with “parallel NEAR q-axis”, species 3 would require keywords such as “arc” or “arcing” NEAR q-axis, and species 4 would require keywords such as “perpendicular NEAR axes” or “mutually NEAR perpendicular”. 
	The need for different keywords for each species means that each species would require a different field of search which constitutes a serious search burden (see MPEP 808.02). 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 9, 11-13, 22, and 44-47 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Morishita (US 20200244119 A1).
Regarding claim 1, Morishita teaches a rotating electric machine (“The present invention relates to an electromagnetic device such as a rotary electrical machine or the like”, [0001]) comprising: 

    PNG
    media_image5.png
    324
    536
    media_image5.png
    Greyscale

a field system (Fig. 10, 66) including a magnet section having a plurality of magnetic poles whose polarities alternate in a circumferential direction (Fig. 4B, see magnets in middles are polarized up and the magnets at the ends are polarized down); and 

    PNG
    media_image6.png
    444
    534
    media_image6.png
    Greyscale

an armature (Fig. 10, 64) including a multi-phase armature coil (Fig. 10, 20 see the labels U,V,W indicating three different phases), wherein either of the field system and the armature is configured as a rotor (“A field system unit 66 is provided at an outer peripheral portion of the rotor 62”, [0106]), and 
the magnet section is configured to have an easy axis of magnetization oriented such that the closer the position to a d-axis in the circumferential direction, the more the direction of the easy axis of magnetization becomes parallel to the d-axis (see Fig. 4B, see polarization progress either straight up or down the closer you get to the d-axis).
Regarding claim 2, Morishita teaches the rotating electric machine as set forth in Claim 1. Morishita further teaches wherein the magnet section includes first magnets (Fig. 4B, the magnets that are polarized down) each corresponding to one of the magnetic poles of the magnet section (i.e. the South pole) and second magnets (Fig. 4B, magnets that are polarized up) each corresponding to one of the magnetic poles of the magnet section (i.e. the North pole), the first magnets are arranged at predetermined intervals in the circumferential direction, each of the second magnets is arranged between one circumferentially- adjacent pair of the first magnets (Fig. 4B, the North pole magnet is between two South pole magnets), the magnetic poles corresponding to the first magnets are different from the magnetic poles corresponding to the second magnets, and each of the first and second magnets is configured to have an easy axis of magnetization oriented such that the closer the position to the d-axis in the circumferential direction, the more the direction of the easy axis of magnetization becomes parallel to the d- axis (see Fig. 4B).
Regarding claim 3, Morishita teaches the rotating electric machine as set forth in Claim 1. Morishita further teaches wherein the magnet section includes first magnets (Fig. 4B, magnets that point up) each corresponding to one of the magnetic poles (i.e. the North pole) of the magnet section and second magnet pairs (Fig. 4B, the combination of the magnets that point down and the magnet pointing diagonally down directly to the right of the magnet pointing straight down) each corresponding to one of the magnetic poles of the magnet section (i.e. the South pole), the first magnets are arranged at predetermined intervals in the circumferential direction, each of the second magnet pairs consists of two second magnets (see definition above of the second magnet) arranged respectively adjacent to opposite ends of one of the first magnets in the circumferential direction (the pattern of 4B repeats so the pair of second magnets would be on either side of the first magnet), each of the first magnets is configured to have an easy axis of magnetization oriented such that the direction of the easy axis of magnetization is parallel to the d-axis (see Fig. 4B), and each of the second magnets is configured to have an easy axis of magnetization oriented such that the closer the position to the d-axis in the circumferential direction, the more the direction of the easy axis of magnetization becomes parallel to the d-axis (see Fig. 4B).
Regarding claim 4, Morishita teaches the rotating electric machine as set forth in Claim 1. Morishita further teaches wherein the armature coil has electrical conductor sections (Fig. 10, 20) (“The coils 20 are air-core coils formed by winding with Litz wire as conductor wire”, [0106]) opposed to the field system and arranged at predetermined intervals in the circumferential direction, in the armature, there are provided inter-conductor members between the electrical conductor sections in the circumferential direction or no inter-conductor members are provided between the electrical conductor sections in the circumferential direction (Fig. 10, notice no interconductor members), and the inter-conductor members are formed of a magnetic material satisfying the following relationship  or formed of a non-magnetic material, 
                
                    W
                    t
                     
                    ×
                    B
                    s
                     
                    ≤
                    W
                    m
                     
                    ×
                    B
                    r
                
             
where Wt is a circumferential width of the inter-conductor members in each magnetic pole, Bs is a saturation flux density of the inter-conductor members, Wm is a circumferential width of the magnet section in each magnetic pole and Br is a residual flux density of the magnet section (this limit is met by the alternative case where interconductor members are not present).  
Regarding claim 5, Morishita teaches the rotating electric machine as set forth in Claim 4. Morishita further teaches wherein a radial thickness of the electrical conductor sections is smaller than a circumferential width of the electrical conductor sections per phase in each magnetic pole (Fig. 10, 20 are rectangular in shape so the radial thickness is smaller than the circumferential width). 
Regarding claim 8, Morishita teaches a rotating electric machine (“The present invention relates to an electromagnetic device such as a rotary electrical machine or the like”, [0001]) comprising: 
a field system (Fig. 10, 66) including a magnet section having a plurality of magnetic poles whose polarities alternate in a circumferential direction (Fig. 4B, see magnets in middles are polarized up and the magnets at the ends are polarized down); and 
an armature (Fig. 10, 64) including a multi-phase armature coil (Fig. 10, 20 see the labels U,V,W indicating three different phases), wherein either of the field system and the armature is configured as a rotor (“A field system unit 66 is provided at an outer peripheral portion of the rotor 62”, [0106]), and 
 the magnet section includes first magnets (Fig. 4B, North or South pole magnets) that each correspond to one of the magnetic poles of the magnet section and are arranged at predetermined intervals in the circumferential direction, and second magnets (Fig. 4B, diagonal magnets directly next to the North pole magnets) each of which is arranged between one circumferentially-adjacent pair of the first magnets to extend across a q-axis, each of the first magnets is oriented to form a magnet magnetic path parallel to a d-axis, surfaces of the second magnets facing the first magnets constitute magnetic flux acting surfaces through which magnetic flux flows into or out of the second magnets, and each of the second magnets is oriented to form a magnet magnetic path deviated from a direction perpendicular to the q-axis (see Fig. 4B).
Regarding claim 9, Morishita teaches the rotating electric machine as set forth in Claim 8. Morishita further teaches wherein each of the second magnets is oriented to form the magnet magnetic path that is convex toward an opposite side to the armature (Fig. 5B, take the combination of the two circled magnets to be the “second magnet”, then their path of easy magnetization is convex towards the stator which goes between the top and bottom magnet arrays (this fact can be seen in Fig. 2)).

    PNG
    media_image7.png
    463
    530
    media_image7.png
    Greyscale


Regarding claim 11, Morishita teaches the rotating electric machine as set forth in claim 8. Morishita further teaches wherein 0 <                         
                            
                                
                                    θ
                                
                                
                                    a
                                
                            
                        
                     < 2                        
                            π
                        
                    /S and 0 <                         
                            
                                
                                    θ
                                
                                
                                    a
                                
                            
                        
                     < 2                        
                            π
                        
                    /3, where S is the number of phases of the armature coil and Oa is a main magnetic pole angle which is defined, for each of the first magnets, as an angle between a straight line extending through one of two q-axis-side ends of the first magnet in the circumferential direction and an axis of the rotor and a straight line extending through the other of the two q-axis-side ends of the first magnet in the circumferential direction and the axis of the rotor.
First, note that S = 3 in Morishita (“In an electric motor, three-phase coils are provided to an armature disposed between an outside field system and an inside field system”, [abstract]). Next, note that all the magnet widths are the same in Morishita. Based on the applicant’s definition, in Fig. 5B                         
                            
                                
                                    θ
                                
                                
                                    a
                                
                            
                        
                     would be equal to                         
                            π
                            /
                            3
                        
                     which is between                          
                            0
                        
                     and                         
                            2
                            π
                            /
                            3
                        
                    .
	To see this, see modified Fig. 5B below. 

    PNG
    media_image8.png
    444
    527
    media_image8.png
    Greyscale

As the applicant defines it,                         
                            π
                        
                     would be the region labeled which encompasses 3 magnet lengths and magnet one is equal to one of these magnet lengths. Also note that the magnet array figures are flattened out views of a circumferential structure so the equal lengths of the figure of Morishita would be replaced with equal arc lengths (“FIG. 2 is an opened-out view to illustrate a field system and an armature”, [0027]).
	Regarding claim 12, Morishita teaches the rotating electric machine as set forth in claim 8. Morishita further teaches wherein 0 <                         
                            
                                
                                    θ
                                
                                
                                    a
                                
                            
                        
                     < 2                        
                            π
                        
                    /5, where                         
                            
                                
                                    θ
                                
                                
                                    a
                                
                            
                        
                     is a main magnetic pole angle which is defined, for each of the first magnets, as an angle between a straight line extending through one of two q-axis-side ends of the first magnet in the circumferential direction and an axis of the rotor and a straight line extending through the other of the two q-axis-side ends of the first magnet in the circumferential direction and the axis of the rotor (as                         
                            
                                
                                    θ
                                
                                
                                    a
                                
                            
                        
                     =                         
                            
                                
                                    π
                                
                                
                                    3
                                
                            
                            =
                            
                                
                                    5
                                    π
                                
                                
                                    15
                                
                            
                            <
                            
                                
                                    2
                                    π
                                
                                
                                    5
                                
                            
                            =
                            
                                
                                    6
                                    π
                                
                                
                                    15
                                
                            
                        
                     in Fig. 5B) (see rejection of claim 11 for more detail). 
Regarding claim 13, Morishita teaches the rotating electric machine as set forth in claim 8. Morishita further teaches wherein 0 <                         
                            
                                
                                    θ
                                
                                
                                    a
                                
                            
                        
                     < 2                        
                            π
                        
                    /S and 0 <                         
                            
                                
                                    θ
                                
                                
                                    a
                                
                            
                        
                     < 2                        
                            π
                        
                    /5, where S is the number of phases of the armature coil (as                         
                            
                                
                                    θ
                                
                                
                                    a
                                
                            
                        
                     =                         
                            
                                
                                    π
                                
                                
                                    3
                                
                            
                            =
                            
                                
                                    5
                                    π
                                
                                
                                    15
                                
                            
                            <
                            
                                
                                    2
                                    π
                                
                                
                                    5
                                
                            
                            =
                            
                                
                                    6
                                    π
                                
                                
                                    15
                                
                            
                        
                     in Fig. 5B and                         
                            S
                            =
                            3
                        
                    ) (see rejection of claim 11 for more detail). 
Regarding claim 22, Morishita teaches the rotating electric machine as set forth claim 8. Morishita further teaches wherein the armature coil has electrical conductor sections (Fig. 10, 20) (“The coils 20 are air-core coils formed by winding with Litz wire as conductor wire”, [0106]) opposed to the field system and arranged at predetermined intervals in the circumferential direction, and a radial thickness of the electrical conductor sections is smaller than a circumferential width of the electrical conductor sections per phase in each magnetic pole (Fig. 10, 20 are rectangular in shape so the radial thickness is smaller than the circumferential width). 
Regarding claim 44, Morishita teaches the rotating electric machine as set forth in Claim 11. Morishita further teaches wherein the armature coil has electrical conductor sections (Fig. 10, 20) (“The coils 20 are air-core coils formed by winding with Litz wire as conductor wire”, [0106]) opposed to the field system and arranged at predetermined intervals in the circumferential direction, in the armature, there are provided inter-conductor members between the electrical conductor sections in the circumferential direction or no inter-conductor members are provided between the electrical conductor sections in the circumferential direction (Fig. 10, notice no interconductor members), and the inter-conductor members are formed of a magnetic material satisfying the following relationship  or formed of a non-magnetic material, 
                
                    W
                    t
                     
                    ×
                    B
                    s
                     
                    ≤
                    W
                    m
                     
                    ×
                    B
                    r
                
             
where Wt is a circumferential width of the inter-conductor members in each magnetic pole, Bs is a saturation flux density of the inter-conductor members, Wm is a circumferential width of the magnet section in each magnetic pole and Br is a residual flux density of the of the magnet section (this limit is met by the alternative case where interconductor members are not present).  
Regarding claim 45, Morishita teaches the rotating electric machine as set forth in Claim 44. Morishita further teaches wherein each of the inter-conductor members is constituted of an arc-shaped portion that radially extends from a core of the armature, the arc-shaped portion having its distal end radially protruding from the electrical conductor sections toward the field system side and arc-shaped so as to be convex on the field system side (this limit is met by the alternative case where interconductor members are not present).  
Regarding claim 46, Morishita teaches the rotating electric machine as set forth in Claim 12. Morishita further teaches wherein the armature coil has electrical conductor sections (Fig. 10, 20) (“The coils 20 are air-core coils formed by winding with Litz wire as conductor wire”, [0106]) opposed to the field system and arranged at predetermined intervals in the circumferential direction, in the armature, there are provided inter-conductor members between the electrical conductor sections in the circumferential direction or no inter-conductor members are provided between the electrical conductor sections in the circumferential direction (Fig. 10, notice no interconductor members), and the inter-conductor members are formed of a magnetic material satisfying the following relationship  or formed of a non-magnetic material, 
                
                    W
                    t
                     
                    ×
                    B
                    s
                     
                    ≤
                    W
                    m
                     
                    ×
                    B
                    r
                
             
where Wt is a circumferential width of the inter-conductor members in each magnetic pole, Bs is a saturation flux density of the inter-conductor members, Wm is a circumferential width of the magnet section in each magnetic pole and Br is a residual flux density of the of the magnet section (this limit is met by the alternative case where interconductor members are not present).  
Regarding claim 47, Morishita teaches the rotating electric machine as set forth in Claim 46. Morishita further teaches wherein each of the inter-conductor members is constituted of an arc-shaped portion that radially extends from a core of the armature, the arc-shaped portion having its distal end radially protruding from the electrical conductor sections toward the field system side and arc-shaped so as to be convex on the field system side (this limit is met by the alternative case where interconductor members are not present).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita in view of Usagawa et al. (US 20170353131 A1, hereinafter “Usagawa”). 
Regarding claim 6, Morishita teaches the rotating electric machine as set forth in claim 1.  
Morishita further teaches an electric power converter (i.e. inverter switching element) electrically connected with the armature coil (“Moreover, the back electromotive force is suppressed in the electric motor 60 due to employing the coils 20 that have air-cores. Thus even in cases in which inverter control is performed in the electric motor 60, heat generation by an inverter switching element can be suppressed from occurring, and high responsivity obtained”, [0158]); and 
wherein the number of phases of the armature coil is equal to 3 (“In an electric motor, three-phase coils are provided to an armature”, [abstract]). 	Morishita does not teach a controller configured to control the electric power converter for energization of the armature coil and the controller is configured to control the electric power converter for energization of the armature coil by 120 degree rectangular-wave energization control.
Usagawa teaches a controller (Fig. 1, 100) for an electric machine (“The invention disclosed in this specification relates to a motor control device”, [0002]) wherein the controller is configured to control the electric power converter for energization of the armature coil by 120 degree rectangular-wave energization control (“For example, when the energization control unit 110 performs 120-degree energization control, there are six energized states as illustrated by arrows (1) to (6) in the diagram. Note that the 120-degree energization control is one of scalar controls and is also called a six-step rectangular wave control”, [0052])

    PNG
    media_image9.png
    467
    691
    media_image9.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the electrical machine of Morishita by adding in the 120 degree rectangular wave control taught by Usagawa. 
	This would have the advantage of improving motor operation by providing a feedback control system (“In addition, for example, the motor control device disclosed in this specification includes an energization control unit arranged to generate energization control signals of phases of a bridge driver, an AD converter arranged to sample and convert analog feedback voltages corresponding to output voltages of the phases of the bridge driver into digital feedback signals, and a zero-crossing detection unit arranged to receive an input of the feedback signal so as to perform zero-crossing detection for determining commutation timing and PWM duty of the energization control signal”, [0010]). 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita in view of Saito et al. (US 20170353071 A1, hereinafter “Saito”).
Regarding claim 7, Morishita teaches the rotating electric machine as set forth in claim 1.  
Morishita further teaches an electric power converter (i.e. inverter switching element) electrically connected with the armature coil (“Moreover, the back electromotive force is suppressed in the electric motor 60 due to employing the coils 20 that have air-cores. Thus even in cases in which inverter control is performed in the electric motor 60, heat generation by an inverter switching element can be suppressed from occurring, and high responsivity obtained”, [0158]);
Morishita does not teach a controller configured to control the electric power converter for energization of the armature coil, wherein -4-New U.S. Patent Applicationthe controller is configured to control the electric power converter to supply the armature coil with electric current which includes fundamental current in phase with a fundamental component included in magnet magnetic flux of the magnet section.
Saito teaches a controller (Fig. 2, control circuit 648) for a rotating electric machine (“Provided is a high-torque low-noise rotary electric machine”, [abstract]) wherein the controller is configured to control the electric power converter to supply the armature coil with electric current which includes fundamental current in phase with a fundamental component included in magnet magnetic flux of the magnet section (“If a rotating magnetic field is generated in the stator 230 by flowing a three-phase AC current through the stator winding 238, this rotating magnetic field is applied to the permanent magnets 254a and 254b of the rotor 250 to generate a torque. This torque is expressed as a product of a component crossing each phase coil out of the magnetic flux emitting from the permanent magnet 254 and a component perpendicular to the crossing magnetic flux of the AC current flowing through each phase coil. Here, since the AC current is controlled to have a sinusoidal waveform, a product of a fundamental wave component of the crossing magnetic flux and a fundamental wave component of the AC current becomes a time average component of the torque”, [0095]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the electrical machine of Morishita by having the controller match the current with the phase of the fundamental component of the flux generated by the permanent magnets.
This would have the benefit of increasing motor torque by ensuring good torque transfer from the stator to the rotor. 
Claim(s) 14-21 and 48-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita in view of Kawamura et al. (US 7902707 B2, hereinafter “Kawamura”).
Regarding claim 14, Morishita teaches the rotating electric machine as set forth in claim 8.
Morishita does not teach wherein 0 <                         
                            θ
                            a
                        
                     < 2n/S and 2n/5 <                         
                            θ
                            a
                        
                     < 2/3, where S is the number of phases of the armature coil and                         
                            θ
                            a
                        
                     is a main magnetic pole angle which is defined, for each of the first magnets, as an angle between a straight line extending through one of two q-axis-side ends of the first magnet in the circumferential direction and an axis of the rotor and a straight line extending through the other of the two q-axis-side ends of the first magnet in the circumferential direction and the axis of the rotor.

Kawamura teaches that the angle                         
                            θ
                            a
                        
                     (notice that                         
                            θ
                            r
                        
                     in Kawamura corresponds to                         
                            θ
                            a
                        
                     in the claimed invention and                         
                            θ
                            p
                        
                     in Kawamura corresponds to                         
                            π
                        
                     in the claimed invention) is a result effective variable (see MPEP 2144.05 (II)) for both reducing cogging torque and reducing the size of the magnet (and therefore the cost of the motor)

    PNG
    media_image10.png
    474
    337
    media_image10.png
    Greyscale
 (col. 2, 5-37).
	It would have been obvious to one of ordinary skill in the art to modify the electric machine of Morishita by optimizing the angle                         
                            θ
                            a
                        
                     as taught by Kawamura. 
	This would have the advantage of improving machine operation by reducing cogging torque. 
	Regarding claim 15, Morishita teaches the rotating electric machine as set forth in claim 8. Morishita does not teach wherein 0 <                         
                            θ
                            a
                        
                     < 2n/S and                         
                            θ
                            a
                        
                     = 2/3, where S is the number of phases of the armature coil and                         
                            θ
                            a
                        
                     is a main magnetic pole angle which is defined, for each of the first magnets, as an angle between a straight line extending through one of two q-axis-side ends of the first magnet in the circumferential direction and an axis of the rotor and a straight line extending through the other of the two q-axis-side ends of the first magnet in the circumferential direction and the axis of the rotor.
Kawamura teaches that the angle                         
                            θ
                            a
                        
                     (notice that                         
                            θ
                            r
                        
                     in Kawamura corresponds to                         
                            θ
                            a
                        
                     in the claimed invention and                         
                            θ
                            p
                        
                     in Kawamura corresponds to                         
                            π
                        
                     in the claimed invention) is a result effective variable (see MPEP 2144.05 (II)) for both reducing cogging torque and reducing the size of the magnet (and therefore the cost of the motor) (col. 2, 5-37).
	It would have been obvious to one of ordinary skill in the art to modify the electric machine of Morishita by optimizing the angle                         
                            θ
                            a
                        
                     as taught by Kawamura. 
	This would have the advantage of improving machine operation by reducing cogging torque. 
	Regarding claim 16, Morishita teaches the rotating electric machine as set forth in claim 8. Morishita does not teach wherein 2/3 <                         
                            θ
                            a
                        
                     < 4n/5, where                         
                            θ
                            a
                        
                     is a main magnetic pole angle which is defined, for each of the first magnets, as an angle between a straight line extending through one of two q-axis-side ends of the first magnet in the circumferential direction and an axis of the rotor and a straight line extending through the other of the two q-axis-side ends of the first magnet in the circumferential direction and the axis of the rotor.
Kawamura teaches that the angle                         
                            θ
                            a
                        
                     (notice that                         
                            θ
                            r
                        
                     in Kawamura corresponds to                         
                            θ
                            a
                        
                     in the claimed invention and                         
                            θ
                            p
                        
                     in Kawamura corresponds to                         
                            π
                        
                     in the claimed invention) is a result effective variable (see MPEP 2144.05 (II)) for both reducing cogging torque and reducing the size of the magnet (and therefore the cost of the motor) (col. 2, 5-37).
	It would have been obvious to one of ordinary skill in the art to modify the electric machine of Morishita by optimizing the angle                         
                            θ
                            a
                        
                     as taught by Kawamura. 
	This would have the advantage of improving machine operation by reducing cogging torque. 
Regarding claim 17, Morishita teaches the rotating electric machine as set forth in claim 8.
Morishita does not teach wherein 0 <                         
                            θ
                            a
                        
                     < 2n/S and                         
                            θ
                            a
                        
                     = 2n/5, where S is the number of phases of the armature coil and                         
                            θ
                            a
                        
                     is a main magnetic pole angle which is defined, for each of the first magnets, as an angle between a straight line extending through one of two q-axis-side ends of the first magnet in the circumferential direction and an axis of the rotor and a straight line extending through the other of the two q-axis-side ends of the first magnet in the circumferential direction and the axis of the rotor.
Kawamura teaches that the angle                         
                            θ
                            a
                        
                     (notice that                         
                            θ
                            r
                        
                     in Kawamura corresponds to                         
                            θ
                            a
                        
                     in the claimed invention and                         
                            θ
                            p
                        
                     in Kawamura corresponds to                         
                            π
                        
                     in the claimed invention) is a result effective variable (see MPEP 2144.05 (II)) for both reducing cogging torque and reducing the size of the magnet (and therefore the cost of the motor) (col. 2, 5-37).
	It would have been obvious to one of ordinary skill in the art to modify the electric machine of Morishita by optimizing the angle                         
                            θ
                            a
                        
                     as taught by Kawamura. 
	This would have the advantage of improving machine operation by reducing cogging torque. 
Regarding claim 18, Morishita teaches the rotating electric machine as set forth in claim 8.
Morishita does not teach wherein                         
                            θ
                            a
                        
                     = 4n/5, where Oa is a main magnetic pole angle which is defined, for each of the first magnets, as an angle between a straight line extending through one of two q-axis-side ends of the first magnet in the circumferential direction and an axis of the rotor and a straight line extending through the other of the two q-axis-side ends of the first magnet in the circumferential direction and the axis of the rotor.
Kawamura teaches that the angle                         
                            θ
                            a
                        
                     (notice that                         
                            θ
                            r
                        
                     in Kawamura corresponds to                         
                            θ
                            a
                        
                     in the claimed invention and                         
                            θ
                            p
                        
                     in Kawamura corresponds to                         
                            π
                        
                     in the claimed invention) is a result effective variable (see MPEP 2144.05 (II)) for both reducing cogging torque and reducing the size of the magnet (and therefore the cost of the motor) (col. 2, 5-37).
	It would have been obvious to one of ordinary skill in the art to modify the electric machine of Morishita by optimizing the angle                         
                            θ
                            a
                        
                     as taught by Kawamura. 
	This would have the advantage of improving machine operation by reducing cogging torque. 
Regarding claim 19, Morishita teaches the rotating electric machine as set forth in claim 8. 
Morishita does not teach wherein 4n/5 <                         
                            θ
                            a
                        
                     < n, where                         
                            θ
                            a
                        
                     is a main magnetic pole angle which is defined, for each of the first magnets, as an angle between a straight line extending through one of two q-axis-side ends of the first magnet in the circumferential direction and an axis of the rotor and a straight line extending through the other of the two q-axis-side ends of the first magnet in the circumferential direction and the axis of the rotor.
Kawamura teaches that the angle                         
                            θ
                            a
                        
                     (notice that                         
                            θ
                            r
                        
                     in Kawamura corresponds to                         
                            θ
                            a
                        
                     in the claimed invention and                         
                            θ
                            p
                        
                     in Kawamura corresponds to                         
                            π
                        
                     in the claimed invention) is a result effective variable (see MPEP 2144.05 (II)) for both reducing cogging torque and reducing the size of the magnet (and therefore the cost of the motor) (col. 2, 5-37).
	It would have been obvious to one of ordinary skill in the art to modify the electric machine of Morishita by optimizing the angle                         
                            θ
                            a
                        
                     as taught by Kawamura. 
	This would have the advantage of improving machine operation by reducing cogging torque. 
Regarding claim 20, Morishita in view of Kawamura teaches the rotating electric machine as set forth in Claim 19. Morishita further teaches wherein the armature coil has electrical conductor sections (Fig. 10, 20) (“The coils 20 are air-core coils formed by winding with Litz wire as conductor wire”, [0106]) opposed to the field system and arranged at predetermined intervals in the circumferential direction, in the armature, there are provided inter-conductor members between the electrical conductor sections in the circumferential direction or no inter-conductor members are provided between the electrical conductor sections in the circumferential direction (Fig. 10, notice no interconductor members), and the inter-conductor members are formed of a magnetic material satisfying the following relationship  or formed of a non-magnetic material, 
                
                    W
                    t
                     
                    ×
                    B
                    s
                     
                    ≤
                    W
                    m
                     
                    ×
                    B
                    r
                
             
where Wt is a circumferential width of the inter-conductor members in each magnetic pole, Bs is a saturation flux density of the inter-conductor members, Wm is a circumferential width of the magnet section in each magnetic pole and Br is a residual flux density of the of the magnet section (this limit is met by the alternative case where interconductor members are not present).  
Regarding claim 21, Morishita in view of Kawamura teaches the rotating electric machine as set forth in Claim 20. Morishita further teaches wherein each of the inter-conductor members is constituted of an arc-shaped portion that radially extends from a core of the armature, the arc-shaped portion having its distal end radially protruding from the electrical conductor sections toward the field system side and arc-shaped so as to be convex on the field system side (this limit is met by the alternative case where interconductor members are not present).  
Regarding claim 48, Morishita in view of Kawamura teaches the rotating electric machine as set forth in Claim 14. Morishita further teaches wherein the armature coil has electrical conductor sections (Fig. 10, 20) (“The coils 20 are air-core coils formed by winding with Litz wire as conductor wire”, [0106]) opposed to the field system and arranged at predetermined intervals in the circumferential direction, in the armature, there are provided inter-conductor members between the electrical conductor sections in the circumferential direction or no inter-conductor members are provided between the electrical conductor sections in the circumferential direction (Fig. 10, notice no interconductor members), and the inter-conductor members are formed of a magnetic material satisfying the following relationship  or formed of a non-magnetic material, 
Wt ×Bs ≤Wm ×Br 
where Wt is a circumferential width of the inter-conductor members in each magnetic pole, Bs is a saturation flux density of the inter-conductor members, Wm is a circumferential width of the magnet section in each magnetic pole and Br is a residual flux density of the of the magnet section (this limit is met by the alternative case where interconductor members are not present).  
Regarding claim 49, Morishita in view of Kawamura teaches the rotating electric machine as set forth in Claim 48. Morishita further teaches wherein each of the inter-conductor members is constituted of an arc-shaped portion that radially extends from a core of the armature, the arc-shaped portion having its distal end radially protruding from the electrical conductor sections toward the field system side and arc-shaped so as to be convex on the field system side (this limit is met by the alternative case where interconductor members are not present).  
Regarding claim 50, Morishita in view of Kawamura teaches the rotating electric machine as set forth in Claim 15. Morishita further teaches wherein the armature coil has electrical conductor sections (Fig. 10, 20) (“The coils 20 are air-core coils formed by winding with Litz wire as conductor wire”, [0106]) opposed to the field system and arranged at predetermined intervals in the circumferential direction, in the armature, there are provided inter-conductor members between the electrical conductor sections in the circumferential direction or no inter-conductor members are provided between the electrical conductor sections in the circumferential direction (Fig. 10, notice no interconductor members), and the inter-conductor members are formed of a magnetic material satisfying the following relationship  or formed of a non-magnetic material, 
Wt ×Bs ≤Wm ×Br 
where Wt is a circumferential width of the inter-conductor members in each magnetic pole, Bs is a saturation flux density of the inter-conductor members, Wm is a circumferential width of the magnet section in each magnetic pole and Br is a residual flux density of the of the magnet section (this limit is met by the alternative case where interconductor members are not present).  
Regarding claim 51, Morishita in view of Kawamura teaches the rotating electric machine as set forth in Claim 50. Morishita further teaches wherein each of the inter-conductor members is constituted of an arc-shaped portion that radially extends from a core of the armature, the arc-shaped portion having its distal end radially protruding from the electrical conductor sections toward the field system side and arc-shaped so as to be convex on the field system side (this limit is met by the alternative case where interconductor members are not present).  
Regarding claim 52, Morishita in view of Kawamura teaches the rotating electric machine as set forth in Claim 16. Morishita further teaches wherein the armature coil has electrical conductor sections (Fig. 10, 20) (“The coils 20 are air-core coils formed by winding with Litz wire as conductor wire”, [0106]) opposed to the field system and arranged at predetermined intervals in the circumferential direction, in the armature, there are provided inter-conductor members between the electrical conductor sections in the circumferential direction or no inter-conductor members are provided between the electrical conductor sections in the circumferential direction (Fig. 10, notice no interconductor members), and the inter-conductor members are formed of a magnetic material satisfying the following relationship  or formed of a non-magnetic material, 
Wt ×Bs ≤Wm ×Br 
where Wt is a circumferential width of the inter-conductor members in each magnetic pole, Bs is a saturation flux density of the inter-conductor members, Wm is a circumferential width of the magnet section in each magnetic pole and Br is a residual flux density of the of the magnet section (this limit is met by the alternative case where interconductor members are not present).  
Regarding claim 53, Morishita in view of Kawamura teaches the rotating electric machine as set forth in Claim 52. Morishita further teaches wherein each of the inter-conductor members is constituted of an arc-shaped portion that radially extends from a core of the armature, the arc-shaped portion having its distal end radially protruding from the electrical conductor sections toward the field system side and arc-shaped so as to be convex on the field system side (this limit is met by the alternative case where interconductor members are not present).  
Regarding claim 54, Morishita in view of Kawamura teaches the rotating electric machine as set forth in Claim 17. Morishita further teaches wherein the armature coil has electrical conductor sections (Fig. 10, 20) (“The coils 20 are air-core coils formed by winding with Litz wire as conductor wire”, [0106]) opposed to the field system and arranged at predetermined intervals in the circumferential direction, in the armature, there are provided inter-conductor members between the electrical conductor sections in the circumferential direction or no inter-conductor members are provided between the electrical conductor sections in the circumferential direction (Fig. 10, notice no interconductor members), and the inter-conductor members are formed of a magnetic material satisfying the following relationship  or formed of a non-magnetic material, 
Wt ×Bs ≤Wm ×Br 
where Wt is a circumferential width of the inter-conductor members in each magnetic pole, Bs is a saturation flux density of the inter-conductor members, Wm is a circumferential width of the magnet section in each magnetic pole and Br is a residual flux density of the of the magnet section (this limit is met by the alternative case where interconductor members are not present).  
Regarding claim 55, Morishita in view of Kawamura teaches the rotating electric machine as set forth in Claim 54. Morishita further teaches wherein each of the inter-conductor members is constituted of an arc-shaped portion that radially extends from a core of the armature, the arc-shaped portion having its distal end radially protruding from the electrical conductor sections toward the field system side and arc-shaped so as to be convex on the field system side (this limit is met by the alternative case where interconductor members are not present).  
Regarding claim 56, Morishita in view of Kawamura teaches the rotating electric machine as set forth in Claim 18. Morishita further teaches wherein the armature coil has electrical conductor sections (Fig. 10, 20) (“The coils 20 are air-core coils formed by winding with Litz wire as conductor wire”, [0106]) opposed to the field system and arranged at predetermined intervals in the circumferential direction, in the armature, there are provided inter-conductor members between the electrical conductor sections in the circumferential direction or no inter-conductor members are provided between the electrical conductor sections in the circumferential direction (Fig. 10, notice no interconductor members), and the inter-conductor members are formed of a magnetic material satisfying the following relationship  or formed of a non-magnetic material, 
Wt ×Bs ≤Wm ×Br 
where Wt is a circumferential width of the inter-conductor members in each magnetic pole, Bs is a saturation flux density of the inter-conductor members, Wm is a circumferential width of the magnet section in each magnetic pole and Br is a residual flux density of the of the magnet section (this limit is met by the alternative case where interconductor members are not present).  
Regarding claim 57, Morishita in view of Kawamura teaches the rotating electric machine as set forth in Claim 56. Morishita further teaches wherein each of the inter-conductor members is constituted of an arc-shaped portion that radially extends from a core of the armature, the arc-shaped portion having its distal end radially protruding from the electrical conductor sections toward the field system side and arc-shaped so as to be convex on the field system side (this limit is met by the alternative case where interconductor members are not present).  
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita in view of Nigo (US 20200021222 A).
Regarding claim 23, Morishita teaches the rotating electric machine as set forth in claim 8.
Morishita does not teach wherein the first and second magnets have an intrinsic coercive force higher than or equal to 400[kA/m] and a residual flux density higher than or equal to 1.0[T].
Nigo teaches a rotating electric machine (“The motor 1 is a permanent magnet embedded type motor, and is used for a rotary compressor”, [0052]) wherein the magnets have an intrinsic coercive force higher than or equal to 400[kA/m] and a residual flux density higher than or equal to 1.0[T] (“For example, as the permanent magnet 25, a rare earth magnet containing neodymium (Nd), iron (Fe), and boron (B) as main components can be used, and this permanent magnet 25 does not contain dysprosium (Dy) as an additive for increasing the coercive force. In this case, the permanent magnet 25 has the residual magnetic flux density of 1.36 T to 1.42 T, the coercive force of 1671 kA/m to 1989 kA/m”, [0326]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the electric machine of Morishita by substituting in the magnets taught by Nigo for the first and second magnets of Morishita. 
This would have the advantage of providing a high flux density to drive the motor while still having a high coercive force to avoid demagnetization at high temperatures (“When the Dy element is added to the magnet, the coercive force is enhanced, but there is a disadvantage such that a residual flux density decreases. When the residual flux density decreases, a magnet torque of the motor decreases and a supply current increases, and accordingly a copper loss increases. Thus, there is a strong demand for reducing an adding amount of Dy in terms of efficiency”, [0288]).
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US 20160315508 A1) teaches a rotating electric machine (Fig. 15, 100) with interconductor members (Fig. 15, 320) (notice conductors are wrapped around 320) constituted of an arc-shaped portion (Fig. 15, radially inner part of 320 that meets with 310) that radially extends from a core of the armature (Fig. 15, 300), the arc-shaped portion having its distal end radially protruding from the electrical conductor sections (Fig. 15, arc section protrudes from square representing the conductors) toward the field system side (Fig. 15, 310), and arc-shaped so as to be convex on the field system side.

    PNG
    media_image11.png
    633
    488
    media_image11.png
    Greyscale
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834                                                                                                                                                                                         
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834